DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-5, 11-12, 14-15 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “the ratio of FFm/FFc is between about 0.88 and about 0.95” in line 8. Applicant does not have support for such ratio for the claimed solar cell module. Applicant discloses a MAPbI3 perovskite module of four individual cells having a device structure FTO/c-TiO2/perovskite/doped Spiro-OmeTAD/gold at three different thicknesses, e.g. 10nm, 45nm, and 100nm (see pages 17-18 and Figure 5E of Applicant’s disclosure), in which only the thickness 10nm is within the claimed range to have the claimed ratio. However, four (solar cells) does not represent other numbers. 10nm does not represent the entire claimed range of less than about 20nm. MAPbI3 does not represent the entire range of perovskite having the formula MAxFA1-xPbI3. c-TiO2 does not represent other types of TiO2. Spiro-OmeTAD does not represent all the hole transfer materials. Gold does not represent silver, copper, aluminum, nickel, chromium, molybdenum oxide, carbon nanotube, graphene, or a transparent conducting oxide as claimed. "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
Claims 4-5, 11-12, 14-15 and 23-24 are rejected on the same ground as claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 11-12, 14, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oooka et al. (US 2016/0276611) in view of Snaith et al. (WO 2013/171518), or alternatively further in view of Yamanaka et al. (US 2008/0202585).
Regarding claim 2, Oooka et al. discloses a solar cell module comprising 
a substrate (2, fig. 1, [0016]) having a first surface;
a first cell and a second cell (see photoelectric conversion parts 3B and 3A, or 3C and 3B, [0016]); each cell comprises:
a first contact layer (4, figs. 1-2) comprising a fluorine-doped tin oxide or FTO ([0019]), positioned on the substrate (2), having a second surface (or top surface) and a first thickness ([0020]);
a photoelectric conversion layer (5, figs. 1-2) comprising an electron transfer layer (see first intermediate layer 52 in fig. 2, [0029]) made of titanium oxide and having a second thickness of more preferably not less than 0.1nm nor more than 50 nm ([0029]), an active layer (51, fig. 2) comprising perovskite ([0028]) and having a third thickness (see fig. 2 and [0029]), and a hole transfer layer (see second intermediate layer 53, [0030])  having a fourth thickness ([0030]); and
a second contact layer (see counter electrode 6, figs. 1-2) constructed of a conductive material such as gold, silver, copper, aluminum, nickel, chromium, carbon nanotube, graphene or transparent conductive oxide (see [0031]);
a first gap (11, see figs. 1 and 3B) filled with the conductive material (or the material of the counter electrode 6a, 6b, see figs. 1 and 3C), wherein the first gap (11) passes through the thickness of the photoelectric conversion layer (5) which includes the second thickness (of layer 52), the third thickness (of layer 51) and the fourth thickness (of layer 53, see fig. 2) and terminate at the second surface (or the top surface of the first contact layer 4, see figs. 1 and 3A-C);
a second gap (see gap separating the first contact layer 4 in figs. 1 and 3C) filled with the material of the photoelectric conversion layer (5) that is in contact with the first contact layer (4, see figs. 1-2 and 3C), wherein the second gap passes through the first thickness (of the first contact layer 4) to terminate at the first surface (of the substrate 2, see figs. 1 and 3A-3C); and
an interconnect (see connection parts 13, fig. 1) consisting of a first gap (11, figs. 1 and 3B) filled the third material (or the material of counter electrode 6, see fig. 1) to electrically connect the first cell and the second cell by electrically connecting the first contact layer (4B) of the first cell (3B) with the second contact layer (6) of the second cell (see fig. 1).
Oooka et al. teaches the material of the photoelectric conversion layer (5) that is in contact with the first contact layer (4) is the electron transfer layer (52) comprising the titanium oxide (see fig. 2, [0029]) that fills in the second gap (or separation of first contact layer 4, see figs. 4B-4D, 6). In other words, Oooka et al. discloses the second gap filled with titanium oxide (or the material of layer 52 of the photoelectric conversion layer 5 that is in contact with the first contact layer 4), and electrically connecting the first cell and the second cell  in series by the interconnect (13) comprising a first gap (11) filled with the fourth material (of the second contact layer 6), the titanium oxide (or the material of layer 52 of the photoelectric conversion layer 5, that is in contact with the first contact layer 4), the first contact layer (4) of the second cell (e.g. 3B), and the second contact layer (6) of the first cell (e.g. 3A).
Oooka et al. also teaches an exemplary perovskite being formed by a mixture of methylammonium halide and lead halide ([0028]). 
Oooka et al. does not explicitly disclose the titanium oxide, that is in contact with the first contact layer (4), is a compact TiO2 (or titanium oxide having a formula TiO2); nor do they teach the perovskite formed by a mixture of methylammonium halide and lead halide having MAxFA1-xPbI3 where 0 ≤ x ≤ 1.
Snaith et al. discloses an electron transfer layer comprising compact TiO2 (see Compact TiO2 in Figure 1) that is in contact with the first contact layer (FTO, see Figure 1). Snaith et al. teaches using compact TiO2 is typical in the art (see paragraph 6th of page 29) and known as highly efficient semiconducting photoelectrodes in the art (see “4. Deposition of the compact TiO2 layer” in page 58) to assure selective collection of electrons at the anode (see the last paragraph in page 62). Snaith et al. also teaches CH3NH3PbI3 is formed by mixing methylammonium iodide and lead iodide (see the fifth perovskite in the table in page 52). It is noted that CH3NH3PbI3 is the perovskite having formula MAxFA1-xPbI3 as claimed with x=1.
It would have been obvious to one skilled in the art at the time the invention was made to have used compact TiO2 and CH3NH3PbI3 taught by Snaith et al. as the titanium oxide for the electron transfer layer (52) of Oooka et al.; because Oooka et al. explicitly suggests using titanium oxide and compact TiO2 is a titanium oxide, and Snaith et al. teaches using compact TiO2 is typical and known as highly efficient semiconducting photoelectrodes in the art to assure selective collection of electrons at the anode. Such modification would involve nothing more than use of known materials for their intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In such modification, the second gap is filled with the compact TiO2 (or the material of layer 52 of photoelectric conversion layer 5 that is in contact with the first contact layer 4), and the first and second cells are electrically connected in series by the first interconnect, the second gap filled with the compact TiO2, the first contact layer (of the second cell) and the second contact layer (of the first cell).
In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have used the perovskite having the formula CH3NH3PbI3 which is formed by mixing methylammonium iodide and lead iodide as taught by Snaith et al., because Oooka et al. explicitly suggests using the perovskite that is formed from mixing methylammonium halide and lead halide. CH3NH3PbI3 is the perovskite having formula MAxFA1-xPbI3 with x=1.
Oooka et al. discloses the thickness of the electron transfer layer (52) comprising the titanium oxide to have a thickness more preferably not less than 0.1nm nor more than 50 nm ([0029]). Oooka et al. discloses an overlapping range and does not explicitly disclose the exact range of between greater than 0 nm and less than about 20nm.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 0.1nm to about 20 nm of the range not less than 0.1nm nor more than 50nm disclosed by Oooka et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Modified Oooka et al. discloses all the structural limitations of the claimed solar cell module and the materials being used for the solar cell module as set forth above. The solar cell module of modified Oooka et al. will display the characteristics/properties such as the fill factor of each cell (FFc) and fill factor of the solar cell module (FFm) such that the ratio (FFm/FFc) of the solar cell module fill factor (FFm) to each cell fill factor (FFc) is between about 0.88 and about 0.95. MPEP 2112.
Alternatively, modified Oooka et al. does not explicitly disclose the characteristics/properties such as fill factor of each cell (FFc) and fill factor of the solar cell module (FFm) such that the ratio (FFm/FFc) of solar cell module fill factor (FFm) to each cell fill factor (FFc) is between about 0.88 and about 0.95.
Yamanaka discloses fill factor of each cell (or unit) and fill factor of the module are properties that can be adjusted, by operating method and materials used, to obtain the desired conversion efficiencies (see tables 1-2, [0087] for FFc of cell unit, [0103] for the FFm of the module including the cell unit in tables 1-2, also see tables 4-8 and 10-22), wherein the ratio of FFm/FFc is found to be 0.87 (e.g. 0.58 described in [0103]/0.65 shown in table 1) or 0.89 (e.g. 0.58/0.67). It is noted that 0.87 is about 0.88 and 0.89 is right within the claimed range of about 0.88 to about 0.95.
It would have been obvious to one skilled in the art at the time of the invention was made to have adjusted properties of the solar cell module, by operating method and materials used, to have the ratio FFm/FFc to be 0.87 or 0.89 to obtain a desired conversion efficiency as taught by Yamanaka. 
In addition, the efficiency of the solar cell module is a variable that can be modified, among others, by adjusting the ratio FFm/FFc, the precise ratio FFm/FFc would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed ratio FFm/FFc cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio FFm/FFc in the solar cell module of modified Oooka et al. to obtain the desired efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 11, modified Oooka et al. discloses a solar cell module as in claim 2 above, wherein Snaith et al. discloses the ETL further comprises a mesoporous layer (Al2O3, fig. 1, page 57), and the compact layer (TiO2) is positioned between the mesoporous layer (Al2O3) and the first contact layer (FTO, see fig. 1).
Regarding claim 12, modified Oooka et al. solar cell module as in claim 2 above, wherein Oooka et al. discloses the second material (or the hole transfer material/p-type semiconductor) to be organic (see [0024]), which corresponds to the claimed “any suitable organic material”. Snaith et al. discloses the second material (or the hole transporter material) comprises at least one of spiro-OMeTAD, CuSCN, Cul (see fig. 1, pages 23-24)
Regarding claim 14, modified Oooka et al. discloses a solar cell module as in claim 2 above, wherein Oooka et al. discloses the second contact layer (6) has a thickness preferably not less than 1nm nor more than 1m ([0032]), which is right within the claimed range of between about 1nm and about 1m. Snaith et al. also discloses the second contact layer (e.g. Ag cathode) having a thickness of 150nm (see fig. 1), which is right within the claimed range of between..
Regarding claim 23, modified Oooka et al. discloses a solar cell module as in claim 12 above, wherein Snaith et al. discloses the second material (or the hole transfer material) is spiro-OMeTAD (see fig. 1).
Regarding claim 24, modified Oooka et al. discloses a solar cell module as in claim 13 above, wherein Oooka et al. discloses the conductive material (or the material of the second contact layer 6) is copper (see [0031]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Oooka et al. (US 2016/0276611) as applied to claim 2 above, and further in view of Reid et al. (WO 2015/092433).
Regarding claim 4, modified Oooka et al. discloses a solar cell module as in claim 2 above, wherein Oooka et al. discloses including a third gap separating the second contact (e.g. 6A) of the first cell (e.g. 3A) from the second contact (e.g. 6B) of the second cell (e.g. 3B, see fig. 1)
Oooka et al. shows the third gap terminates at the second surface (or the top surface) of the photoelectric conversion layer 5) in fig. does not disclose a third gap passing through photoelectric conversion element comprising the fourth thickness (of the hole transporting layer 53), the third thickness (of the perovskite layer 51) and substantially through the second thickness (of the electron transfer layer 52) to terminate at the second surface (or the top surface of the first contact layer 4).
Reid et al. discloses a third gap (148) separating the second contact layers (134) of the cells (e.g. cell having photoactive region 133a and cell having photoactive region 133b) is configured to terminate at the top surface of the photoelectric conversion layer (133, see fig. 10) or extending through the photoelectric conversion layer (or the photoactive region 133) to terminate on the second surface (or the top surface) of the first contact layer (132, see figs. 11, 14, 17-19 ) to increase the electrical isolation between the second contact layers (or the second electrodes 134, see 2nd paragraph of page 18), wherein the photoelectric conversion layer (133 or 103) comprising a fourth thickness (of the hole transporting layer 108, fig. 2, pages 8-9), the third thickness (of the perovskite layer 109, fig. 2, pages 8-9) and the second thickness (of the electron transfer layer (106/107, fig. 2, pages 8-9).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of modified Oooka et al., by forming the third gap passing through the photoelectric conversion layer (5) including the fourth thickness, the third thickness and the second thickness to terminate at the second surface to increase the electrical isolation between the second contact layers as taught by Reid et al..
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Oooka et al. (US Patent 5,593901) as applied to claim 2 above, and further in view of Suezaki et al. (US 2006/0097259).
Regarding claims 5 and 15, modified Oooka et al. discloses a solar cell module as in claim 4 above. 
Modified Oooka et al. does not discloses including an insulating layer that is not electrically conductive, comprises an insulating material filling the third gap and positioned in physical contact with the second contact layer such that the second contact layer is positioned between the insulating layer and the HTL; nor do they teach the fourth material comprises a polymer.
Suezaki et al. teaches including an insulating layer of polymer (or sealing resin 6) filling in the third groove (22) and positioning in physical contact with the second contact layer (or back electrode 5) to electrically insulate the second contact layers (or back electrodes 5, see fig. 2, [0014], [0016]) and to enable adhesion of the protective layer (7) to the cell ([0047]), wherein the second contact layer (5) is positioned between the insulating layer (6) and the photovoltaic element (4, see fig. 2)  
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Oooka et al. by incorporating an insulating layer comprising a fourth material of polymer filling in the third groove and positioning on the second contact layer to electrically insulate the second contact layers (or back electrodes) and to enable adhesion of the protective layer to the cell as taught by Suezaki et al.
Response to Arguments
Applicant's arguments filed 9/12/2022 and 10/21/2022 have been fully considered but they are not persuasive. 
The response to the arguments filed 9/12/2022 and 10/21/2022 are provide in the advisory action 10/27/2022, which is copied below:
Applicant argues that Oooka is aimed at improving the electrical connectivity between adjacent cells such that Oooka actually tested solar cells with materials PET/ITO/PEIE/thiophene-derivative/PTB7/PC70BM/MoO3 and glass/ITO/PEIE/thiophene and glass/ITO/PEIE/thiophene-derivative/PTB7/PC70BM/MoO3. Applicant argues that Oooka provides laundry lists of material suitable for each layer of the photoelectric conversion device and even though the examiner has successfully completed the search for the terms of the claimed materials in the materials provided by Oooka, but the office action lacks of providing some reasoned explanation as to why one skilled in the art would select the claimed materials taught by the reference, and exclude other materials taught by the reference.
It is noted that Oooka is the primary reference. Oooka does not test the solar cells with materials PET/ITO/PEIE/thiophene-derivative/PTB7/PC70BM/MoO3 and glass/ITO/PEIE/thiophene and glass/ITO/PEIE/thiophene-derivative/PTB7/PC70BM/MoO3 as alleged by Applicant. The rejection is not relied on the examples 1-2, nor Applicant’s fictitious solar cells above. The rejection is relied on the disclosed embodiment shown in figs. 1-3. See the office action. Oooka exemplifies fewer materials than Applicant’s disclosed lists of materials, especially the electron transport materials (see [0029] of Oooka; and page 3, lines 8-11 of Applicant’s specification). Even though Oooka describes the materials in words, and not in chemical formula as claimed, that does not mean Oooka does not disclose the use of titanium oxide such that the examiner has to provide an explanation why Oooka select such material and why titanium oxide taught Oooka is selected to meet the claims. It’s just simply Oooka teaches and exemplifies using titanium oxide.

Applicant argues that when the examiner cited MPEP 2112 that same device will display the same property/characteristic of FFm/FFc is between 0.88 and about 0.95 since modified Oooka discloses all the structural limitations of the claimed, the examiner has made a conclusory statement with no reasoned explanation. Applicant then concludes that citing MPEP 2112 and making conclusory statement are an assertion of impermissible hindsight. Applicant then argues that the examiner should at least consider the language from Oooka, and alleges that the examiner should not oversimplify the analysis of obviousness, the Applicant’s invention and the science behind it, by simply completing a word search on Oooka and concluding since Oooka discloses using TiO2, perovskite and transparent oxides along with the Plethora of other materials, Applicant’s invention is unpatentable. 
The examiner replies that the claims are not just titanium oxide, perovskite and fluorine-doped tin oxide (see Applicant’s own claims), and examining the claims is not simply a word search as alleged by Applicant. In consideration and examining the claims, not only the claims and Applicant’s disclosure are considered thoroughly, but also the references are considered thoroughly. The examination is not simply a word search.

Applicant then comes up with an analysis that swapping PEIE (or a material for transparent electrode-side first intermediate layer) with TiO2 (or an electron transport material) and/or a perovskite with a thiophene-derivative (which is not even disclosed by Oooka to be used before the PTB7 in the examples), is not as simple as swapping a red LEGO block for a yellow one. Based on Applicant’s analysis, Applicant alleges that the examiner’s analysis fails to consider this or show otherwise, while simultaneously dismissing Applicant’s discovery of TiO2 thickness on the cell and module performance, and building a device stacks that include several layers of very different materials, that actually function properly for their intended use, is in fact significantly more challenging and intricate than constructing a stack of children’s building blocks. The examiner replies that Oooka teaches using titanium oxide and the overlapping thickness the claimed range thickness. And one skilled in the art would have selected the overlapping portion of 0.1 nm to about 20nm, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549. It is noted that Applicant does not disclose the thickness greater than 0 nm and less than 10 nm or greater than 10 nm and less than about 20 nm would have the claimed fill factor ratio.

Again, Applicant argues that the Examiner’s use of impermissible hindsight by using Yamanaka in the alternative rejection based on different interpretation of the claims. Applicant alleges that the having alternative rejections based on different interpretations of the claims appears to be a classic case of “wanting the cake and to it, too”. Applicant inserts that it is odd for the office to utilize Yamanaka to conclude that fill factors are the characteristics/properties that can be adjusted by operation method and by materials. Applicant argues that Applicant has repeatedly showing unexpected results of the performance of TiO2 thickness according to the fill factor ratios in figs. 5C-F, in which only the thickness 10nm is in the claimed range, and such is not a routine experimentation and not critical. Applicant then conclude that if an indicator of obviousness is the presence of varying “operating method and materials” to measure resultant properties that can be adjusted, then very few inventions would be considered patentable. Applicant then alleges that examiner is picking and choosing and the combination of references are not obvious.
The examiner replies that Oooka teaches using titanium oxide and overlapping thickness of the claimed invention. Using MAPbI3 and a thickness 10nm of TiO2 is not sufficient to show criticality of the claimed solar cell module over the prior art since MAPbI3 does not represent the entire claimed perovskite and a thickness of 10nm does not represent the entire claimed range of greater than 0 and less than about 20nm. On the contrary to Applicant’s allegation, Applicant explicitly discloses adjusting the thickness is one among other factors in optimization (see pages 16-17 of Applicant’s specification), and Applicant explicitly discloses operation and materials are parameters to be used to adjust the fill factors (see table 2 of Applicant’s specification). Picking and choosing references that teach the claimed invention is a part of patent examination.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the rejection is based on the teachings of references, and not gleaned only from applicant’s disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726